PER CURIAM:
Claimant was employed by respondent as a mechanic at its District 1 Garage in Charleston, West Virginia. During the weekend of February 25 - 26, 1984, certain mechanic’s tools, owned by claimant, were stolen from the garage. Claimant seeks $1,897.61 as the replacement cost of the tools stolen. He was required to keep his own tools at the garage for use in his job, but was not required to have the tools on the premises beyond working hours. Claimant alleges that respondent negligently failed to provide adequate security for the garage. There was no night watchman there and the garage windows did not lock.
After careful consideration of the record, the Court concludes that it would be unreasonable to have expected claimant to take his tools home on weekends, considering the number of tools involved. He was required to have tools on the job, and respondent failed to provide adequate security for the building.
Some of the tools were only two years old. Some were from five to ten years old. The Court deems the tools to have a value of 90% of replacement cost.
Award of $1,707.85.